Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The applicant filed amendment and response to final office action. The amendment mailed on 05/23/2022 was entered accordingly with MPEP 714.12. 
The amendment overcome 112(b) rejection and 112 (a) New Matter rejection in prior office action. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Salen on 06/17/2022. 
The application has been amended as follows: 
Claims 6, 12, 14-17, 24-30 and 34-35 are cancelled. 
Claims 1, 7-9 and 31 have been replaced as follows;
Claim 1.	A method of detecting the presence or absence of each of a plurality of target nucleic acid analytes in a sample, the method comprising:
a) adding a primer set to said sample, wherein said primer set comprises at least two primer groups, wherein a first primer group of said primer set anneals to one of the target nucleic acid analytes and a second primer group of said primer set anneals to another of said target nucleic acid analytes, and wherein at least one primer of said first primer group and said second primer group is a limiting primer; 
b) performing an amplification reaction on said sample; 
c) measuring a signal generated during the amplification reaction and generating a kinetic signature from said measured signal; and 
d) making a determination as to whether each of said plurality of target nucleic acid analytes is present based on said generated kinetic signature, wherein said making said determination comprises subjecting said generated kinetic signature to curve fitting, wherein (i) said first primer group has a first annealing temperature and said second primer group has a second annealing temperature that is lower than said first annealing temperature; and
(ii) said amplification reaction comprises thermocycling a set of temperature cycles comprising at least one temperature cycle having a minimum temperature which is both (1) not greater than said first annealing temperature, and (2) greater than said second annealing temperature, 
wherein said amplification reaction further comprises at least one other temperature cycle having a minimum temperature which is not greater than said second annealing temperature.  
Claim 7. 	The method of claim 1, wherein said amplification reaction comprises at least one temperature cycle which has a minimum temperature not greater than said first annealing temperature and greater than said second annealing temperature, followed by at least one temperature cycle which has a minimum temperature not greater than said second annealing temperature.  
Claim 8. 	The method of claim 1, wherein said amplification reaction comprises at least one temperature cycle which has a minimum temperature not greater than said second annealing temperature, followed by at least one temperature cycle which has a minimum temperature which is both (x) not greater than said first annealing temperature and (y) greater than said second annealing temperature.  
Claim 9. 	The method of claim 1, wherein said first primer group comprises the limiting primer and said first annealing temperature is determined by the limiting primer.  
Claim 31.	 The method of claim 1, wherein said second primer group comprises said limiting primer and said second annealing temperature is determined by said limiting primer.
4.	Claims 1, 3-5, 7-9, 18-23, and 31-33 are allowed. 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
	With regard to claims 1, 3-5, 7-9, 18-23, and 31-33, the closest prior art were cited in the prior office action mailed on 03.23/2022. The closest prior art are 
Gentile (Gentile et al. Journal of Applied Microbiology; 2012; 114; 586-594) and Ongagna-Yhombi (Ongagna-Yhombi et al. Malaria Journal; 2013; 12:74, page 1-8).
	The remark mailed on 02/23/2022 (see pages 10-15) asserts that cited references do not teach making a determination as to a plurality of target nucleic acid analytes, based on a generated kinetic signature. This argument is thoroughly reviewed and found persuasive, thus, 103 rejection for all claims in prior office action is withdrawn. 
	Furthermore, prior art do not teach or suggest generating one kinetic signature from a signal during amplification reaction that is performed in one single amplification reaction using primer sets having limiting and excess primers; using the annealing temperature of primers in thermocycling reaction as claimed invention; and identifying the identify of each target nucleic acid from a plurality of nucleic acids from the kinetic signature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634         

/JULIET C SWITZER/Primary Examiner, Art Unit 1634